Title: To Thomas Jefferson from John Monroe, 16 January 1804
From: Monroe, John
To: Jefferson, Thomas


               
                  Sir. 
                  Staunton Jany. 16. 1804.
               
               I had the honor of writing to you in Sepr. last, by our mutual friend Judge Jones, on a Subject of great moment & high importance as it related to my self. I will here add, that an Office in either of the departments, of the law, the customs or the post Office at New Orleans will aid my view.
               But Sir, on my confidence in your wish to promote the public weal in the best & most impartial manner, I rest the object of that letter. And whatever may be the decision, I shall remain satisfied; and rejoice in proportion as others are found to deserve better of their country than I do.
               I now address you, Sir, merely to apprize you, That, be the result of letter of Sepr. last what it may, I am firmly resolved to remove either to the territory of Orleans, or to that of the Mississipi.
               I expect to depart hence in May next.
               Since writing you last fall, I have experienced a combination of opposition & oppression too powerfull for an individual to combat with success. My affairs are now brought to a crisis; And I have no resources left, but such as arise out of the energies of my mind & body.
               
               I have long combated the bellows of adverse fortune with unabated courage, & manly exertion. I have appeared before this to have been, I now appear to be overwhelmed by the Storm of misery & distress. Yet I trust there is a renovating principle still left in the regions of my mind and the exertion of my body which will support me in my calamity, and raise again above the malice of my enemies.
               Before my exile from my much loved Virginia; and my absence from those choice few, who have honored me with their virtuous friendship & benevolent patronage, I hope, I trust I shall receive from you, some letters of introduction to Gentlemen in both the countries I mean to visit. Under such patronage, and with my experience, I have no doubt I shall find in the climate I am going to, and among the unknown inhabitance, that independance, which has been denied to my honest labours in my native country.—
               I have not mentioned the Subject of my letter of Sepr. last to either of the heads of Departments. Perhaps I have treated those Gentlemen indelicately. Such an Idea is abhorrant to my mind. And I am ignorant of the ettiquete that may be proper on such occasions. I am not known to any of the Gentlemen, but Mr. Madison; my high esteem for, & almost unbounded confidence in him, will forever prevent me from commiting an intentional act of disrespect towards him. And I am ready and willing to make any atonement for such my ignorance. But relying on the magnanimity of his mind and the goodness his heart, I have a hope, he will believe my conduct did not originate in disrespect.
               Accept my sincere wishes for your health, happiness, and a continuance of the confidence of the virtuous & honest of our Country.
               I am Sir with sincere & friendly respect Yours
               
                  Jno. Monroe 
               
            